—Order *992unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Galloway, J.). We add only that plaintiffs’ contention that the submissions of defendant Michael Jacobs, M.D. in support of his motion for summary judgment were conclusory and thus insufficient to satisfy his initial burden is raised for the first time on appeal. That contention therefore is not properly before us (see, Oram v Capone, 206 AD2d 839; Ciesinski v Town of Aurora, 202 AD2d 984, 985). (Appeal from Order of Supreme Court, Monroe County, Galloway, J. — Summary Judgment.) Present— Pine, J. P., Wisner, Balio and Lawton, JJ.